(Discussion by the Chief Justice of the doctrine of "imputed negligence.")
The following issues were submitted to the jury:
1. Was the plaintiff injured by negligence of defendant?
2. Did plaintiff's own negligence contribute to his injury?
3. Notwithstanding the contributory negligence of plaintiff, could defendant have avoided the injury by the exercise of ordinary care and prudence?
4. What damage is plaintiff entitled to recover?
(700)    The defendant, after the evidence was closed, objected to the submission of the third issue. Objection overruled, and defendant excepted.
The court charged the jury, as to the first issue, as follows:
(704)   "If the defendant, by the exercise of reasonable care and prudence, could have discovered the child on the track in time to have stopped the train, it was its duty to have done so; or if defendant, in the exercise of reasonable or ordinary care and prudence, could have discovered that a child of the age of twenty-two months, or very small, was going towards the track or running along very near it, so as to *Page 429 
render probable that it would go on the track, and discovery could have been made in time to have stopped the train, it was the defendant's duty to stop, and the defendant would be guilty of negligence in failing to stop. The engineer has a right to suppose that an adult will leave the track, and continue its speed; but when a child, without discretion or intelligence, is seen or could have been seen, its presence must be regarded. If the child came on the track suddenly or unexpectedly, so near ahead of the train that it could not be discovered in time to stop the train in the exercise of ordinary care, then there is no negligence; or if it came on the track when the engineer and firemen were engaged in their necessary duties in the cab, and they were so engaged long enough to prevent them from observing the child, then there was no negligence. The engineer's first duty to passengers is to keep his engine in proper condition, and also to keep a proper outlook on the track, and for objects so near it as to make their presence a probable obstruction or interruption. If the sight of the child was prevented by the necessary attendance by the engineer and fireman to matters inside the cab, and this continued until the time they reached the child, or came so near it that the engine could not be stopped in the exercise of ordinary care, the defendant would not be guilty of negligence."
To this charge the defendant excepted.
The court further charged the jury that, if they believed the evidence, they should answer the second issue "Yes."               (705)
The court further charged the jury as to the third issue: "But the contributory negligence of the plaintiff does not necessarily justify or excuse the defendant. If, notwithstanding this negligence of the plaintiff, the defendant could have avoided inflicting the injury by the exercise of ordinary care, the defendant would still he responsible, and the jury should answer the third issue `Yes.' If the defendant, by the exercise of reasonable or ordinary care and prudence, could have discovered the child on the track in time to have stopped the train, it was its duty to have done so; or if defendant, in the exercise of reasonable or ordinary care and prudence, could have discovered that a child of the age of twenty-two months, or very small, was going toward the track or running along very near it, so as to render it probable that it would go on the track, and discovery could have been made in time to have stopped the train, it was the defendant's duty to stop. The engineer has a right to suppose that an adult will leave the track, and continue his speed, but when a child, without discretion or intelligence, is seen, or could have been seen, its presence must be regarded. If the child came on the track, suddenly or unexpectedly, so near ahead of the train that it could not be seen in time to stop the train in the exercise of ordinary care, then you will answer the third issue `No.' The engineer's *Page 430 
first duty to passengers is to keep his engine in proper condition, and also to keep a proper outlook on the track, and for objects so near it as to make their presence a probable obstruction or interference, and if the sight of the child was prevented by the necessary attendance by the engineer and fireman to matters inside the cab, and this continued until the time they reached the child, or so near the child that the (706) engineer could not have stopped the train by the exercise of ordinary care, then you will answer the third issue `No.'"
Upon this issue the court repeated, in substance, its charge to the jury on the first issue, and charged the jury, among other things, as follows:
"The failure to blow the whistle was not of itself negligence, because the injury did not result from it, but the failure to blow, if it occurred, is evidence on the general question as to whether the defendant was in the exercise of ordinary care."
To this charge the defendant excepted.
There was a verdict for the plaintiff, and judgment thereon for $1,200, and defendant appealed.
It is unquestionably true, as argued by counsel, that in order to maintain an action for negligence the plaintiff must not only show the existence of a duty on the part of the defendant, but he must also show that the duty is due to him. Emry v. Navigation Co.,111 N.C. 94. It has been decided by this Court that it is the duty of an engineer in running a railroad train to exercise ordinary care by keeping a lookout on the track in order to discover and avoid any obstructions that may be encountered thereon. This duty is due to passengers; and, as a general rule, the duty is likewise due to the owner of cattle running at large, to the owner of other property which, under certain circumstances, may be on the track, and also, as a general rule, to persons who may be on the same, at places other than crossings. It has also been decided in many cases, and may be regarded as perfectly well settled, that the failure to exercise such ordinary care in discovering persons or property in time to avoid a collision cannot, except in (707) the case of cattle running at large, be made the subject of a recovery, where the plaintiff's negligence is the proximate cause of the injury.
In the present case the jury have found, under proper instructions of the court, that the plaintiff was injured by reason of the negligence of defendant. The plaintiff is, therefore, entitled to recover, unless he was guilty of negligence as above stated. The real questions presented, *Page 431 
therefore, are whether the plaintiff was of sufficient age and discretion to be capable of contributory negligence, and if not so capable, whether the negligence of the parent can be imputed to him.
It is admitted by the pleadings that the plaintiff was, at the time of the accident, "an infant of tender years," who had been permitted by its mother "to stray and wander" on the track of the defendant. From the language of the admission we would, if it were necessary for the purposes of this decision, be well warranted in holding that prima facie the plaintiff was of such a tender age as to be incapable of negligence. Apart from this, however, it is established by uncontradicted testimony, and also admitted by counsel for the defendant, that the plaintiff, at the time of the accident, was in fact but twenty-two months old. In several of the States it has been held that an infant of that age is, as a matter of law, incapable of contributory negligence (2 Thompson Neg., 1181); while in others it is held, in analogy to the rule of the common law as to criminal responsibility, that an infant under the age of seven years is also incapable, but that the presumption may be rebutted by testimony, and that the question may be determined by the jury. 1 Shearman  Red., Neg., 73, n.
Applying either rule to the present case, it is clear that the plaintiff was incapable of contributory negligence, and it must follow that unless the negligence of his mother can be imputed to him, there   (708) is nothing to bar his recovery.
Conceding only for the purposes of this discussion that the mother was guilty of contributory negligence in going to the well and leaving her infant child in the house without closing the door, and also conceding what is intimated in Manly v. R. R., 74 N.C. 655, and, indeed, is well sustained by the authorities, that if it be contributory negligence it would defeat an action brought by the parent, we are not prepared to accept the doctrine which obtains in some few jurisdictions that such negligence can be so imputed to the child as to defeat an action when brought in its own behalf.
As the question has never been passed upon in this State, it may not be inappropriate to quote at length from some of the leading authorities upon the subject. "The imputation of the negligence of parents and guardians to children of tender age is," says Shearman  Redfield (Vol. I, 74), "an invention of the Supreme Court of New York in the leading case of Hartfieldv. Roper, 21 Wend., 615, and has been followed in many of the decisions of that State," although it is said by these authors to be founded upon adictum which has only been assumed to be the law by the Court of last resort, but never squarely presented to that tribunal for decision. And they further remark that it may well be doubted *Page 432 
whether the question has ever been fully argued anywhere, and that the result of their examination of the cases is to satisfy them "that the last of the long series of so-called decisions on this point is like the first — a mere dictum, uttered without hearing argument and without consideration."
Some of the decisions approving the doctrine are based upon the ground that the parent must in law be deemed the agent of the child, while others put it upon the ground that the child is identified (709) with its parents or guardian — "a legal fiction which led to the famous and now exploded decision of Thoroughgood v. Bryan, 8 C. B., 116," recently overruled by the English appellate court in "The Bernia." L. R., 12; Pro. Div., 58; 1 Shearman  Red., supra, secs.66-75. In reviewing Hartfield v. Roper, supra, Mr. Beach says that the doctrine as applied to children too young to exercise discretion is an anomaly and in striking contrast with the case of a donkey which is carelessly exposed in the highway and negligently run down and injured, and also with the case of oysters carelessly placed in the bed of a river and injured by the negligent operation of a vessel; in both of which cases actions have been maintained. And he forcibly observes that, under the principle referred to, "the child, were he an ass or an oyster, would secure a protection which is denied him as a human being of tender years." This author, in his examination of the doctrine, remarks as follows: "It is not true that an infant is not sui juris. In the sense of being entitled to maintain an action for his own benefit he is sui juris. As far as his right of action is concerned, he is in no respect the chattel of his father . . . . The judgment (when suing by guardian or next friend), if any is recovered, is the property of the minor; it is recovered to his sole use. It is an entirely false assumption in Hartfield v. Roper
that the parent or guardian may recover heavy verdicts for their own misconduct. Again, it is assumed in that opinion that an infant, injured by the joint negligence of his parent and a third person, can have legal redress against the parent. `It is much more fit,' say the Court, `that he should look for redress to that guardian.' If this be so, if the right of the infant be so distinct from the duty of the parent that the relation of parent and child is not an objection to the maintenance of such a suit, then the whole theory upon which this class of cases rests (710) falls to the ground. Again, it is falsely assumed that the parent is the agent of the child. . . .The relation of child and parent is not the relation of principal and agent; neither is it analogous to it. The child does not appoint his father; he has no control over his acts; he cannot remove him from power and appoint another in his stead; he has no right of action against him; every element of agency *Page 433 
is wanting. The want of any one of these elements is sufficient to prevent the acts or omissions of the parent from being received as the acts or omissions of the child upon any analogy drawn from the law of agency. By the common law, a child cannot appoint an agent. The authority by which the parent exercises control over the child is, therefore, an authority derived from the law. It is a principle of law laid down before "the spacious days of great Elizabeth that the abuse of an authority derived from the law shall not work harm to or prejudice the rights of the person subjected to it. The parent's authority is given for the protection of the child, but the principle of Hartfield v. Roper turns the shield into a sword and uses it to deprive the child of the very protection arising from the parental relation." Beach Con. Neg., 42.
In Wood Railroads, sec. 322, it is said: "The doctrine announced in this case (Hartfield v. Roper) has been followed in some jurisdictions, but the modern tendency is to reject it and to hold the negligent injurer liable for the consequences of his own wrongful act, regardless of the contributory negligence of the child's parent or guardian."
Bishop, in his work on Noncontract Law, 582, emphatically rejects the doctrine, and observes that it is "as flatly in conflict with the established system of the common law as anything possible to be suggested." And an examination of the leading text-books which treat of negligence will disclose that it is also disapproved as being contrary to principle and reason as well as the rapidly accumulating weight of           (711) authority. Wharton Neg., 312-314; Pollock Torts, 299; Cooley Torts, 681; 2 Thompson Neg., 1184; Shearman  Red., supra; Beach, supra.
In Tennessee the doctrine is denounced as being opposed "to every principle of reason and justice" (Whirly v. Whiteman, 1 Head, 610), and in Pennsylvania it is declared to be "repulsive to our natural instincts and repugnant to the condition of that class of persons who have to maintain life by daily toil." Kay v. R. R., 65 Pa., 269.
In Newman v. Horse Car Co., 52 N.J. Law, 446, Chief Justice Beasly, after exposing the fallacy of basing the doctrine on the ground of agency, demonstrates its untenableness by conducting us to the rather absurd conclusion of making an infant in its nurse's arms answerable for all the negligence of such nurse while thus employed in its service. "Every person so damaged by the careless custodian would be entitled to his action against the infant. If the neglect of the guardian is to be regarded as the neglect of the infant, as was asserted in the New York decision, it would from logical necessity follow that the infant must indemnify those who should be harmed by such neglect."
In Vermont the subject was examined with much care in the leading case of Robinson v. Cone, 22 Vt. 213, in which the Court denied the *Page 434 
doctrine of imputed negligence as laid down in Hartfield's case, and held that, although a child of tender years may be in the highway through the fault or negligence of his parents, and so improperly there, yet if he be injured through the negligence of the defendant, he is not precluded from redress. "All," says Judge Redfield, in delivering the opinion, "that is required of an infant plaintiff in such a case being that he exercise care and prudence equal to his capacity." This rule (712) is also laid down in R. R. v. Gladman, 15 Wall., 401, which is cited with approval in Murray v. R. R., 93 N.C. 92.
"The Vermont rule, as it is called," remarks Shearman  Redfield, "commends itself to our judgment and is abundantly justified by the reasoning of the courts which have adopted it. . . .It should be fully applied to such cases, giving to defendants who suffer from its hardships the same consolation which courts administer to plaintiffs when nonsuiting them — that their case is very hard and deserves sympathy, but that the law must not be relaxed to meet hard cases." "If, where one of two innocent persons must suffer, the law puts the loss, as it justly does, upon the one who has by some negligence enabled the wrong to be done, surely when there are two guilty persons in the transaction the law should not leave the only innocent one to suffer, as it practically does, by referring him to his parent or guardian for an injury of which a stranger has been the principal cause" (sections 77, 78). "No injustice can be done to the defendant by this limitation of the defense of contributory negligence, since the rule itself is not established primarily for his benefit, and he can never be made liable if he has not been himself in fault" (section 73). The doctrine of Hartfield v. Roper has also been denied in Pennsylvania, Ohio, Connecticut, Missouri, Nebraska, Alabama, Tennessee, Texas, Georgia, Louisiana, Illinois, Iowa, Maryland, Michigan, Mississippi, New Hampshire, Virginia, and perhaps in other States, while some of the courts which have heretofore adopted the rule are subjecting it to so many qualifications in order to escape its harshness and injustice that but little of its original similitude remains.Iron Co. v. Brawley, 83 Ala. 371; Daley v. R. R., 26 Conn. 591; Ferguson v. R. R., 77 Ga. 102; R. R. v. Wilcox, 33 Ill. App. 450; (713) 27 N.E. 899; Wymore v. Maharka Co., 78 Iowa 396; Westerfield v. Lewis, 43 La. A., 63; R. R. v. McDowell, 43 Md. 534;Shippy v. Au Sable, 85 Mich. 280; Westbrook v. R. R., 66 Miss. 560;Winters v. R. R., 99 Mo., 509; Huff v. Ames, 16 Neb. 139; Basilon v.Blood, 64 N. H., 565; R. R. v. Snyder, 30 Ohio St. 451; Smith v. O'Connor,48 Pa., 218; Ry. Co. v. Moore, 59 Tex. 64; R. R. v. Ormsby, 27 Gratt., 455. These numerous authorities which we have thought proper to cite very abundantly sustain the position enunciated by the Supreme Court of the United States and adopted by this Court in Murray *Page 435 v. R. R., supra, that in the law of negligence the degree of care and discretion required of an infant of tender years "depends upon his age and knowledge," and they also sustain the position that where the child is too young, as in this case, to exercise any discretion whatever, the negligence of his parent or other custodian in permitting him to escape and place himself in a perilous position will not be imputed to him so as to defeat his action for damages sustained by reason of the negligence of another.
There is nothing in Murray's case, supra, which at all conflicts with this view. The plaintiff was nearly eight years of age and of sufficient discretion to understand the danger to which he had exposed himself, and under the circumstances the Court held that he could not recover. The authorities quoted in the opinion, so far as they have any bearing upon this case, are in support of the view we have taken. Our attention, however, was called to a part of the opinion purporting to be founded upon a paragraph in a former edition of Shearman  Redfield, to the effect that, while an infant should be held to a degree of care only as is usual among children of his age, yet, "if his own act directly brings the injury upon him, while the negligence of the defendant is only such as exposes the child to the possibility of injury," he   (714) cannot recover. In the fourth and later edition (section 73) of the same work this passage is reproduced, with the following comments: "It was held in some English cases that if a child's own act directly brings the injury upon him, while the negligence of the defendant is only such as exposes the child to the possibility of danger, the latter cannot recover damages. But these decisions have been condemned in England and are directly opposed to the current of American cases. The law has been settled to the contrary in America by the famous series of turn-table cases, in which railroad companies have been held liable by the Federal Supreme Court, as well as by several State courts of last resort." While the passage is really inapplicable to cases like the present, but only, it seems, to those in which, like the turn-table cases, the child meddles with something which is perfectly harmless if let alone, and he thus "directly" brings the injury upon himself, we have nevertheless thought it best to show that in the opinion of the learned authors the proposition stated in the former edition of their valuable work is not sustained by the weight of authority.
Neither is there anything in Meredith v. R. R., 108 N.C. 616, cited by counsel, which approves of the principle of imputable negligence. The question was not before us, but what was said arguendo, assimilating a child apparently too small to appreciate its danger to persons who are apparently helpless on the track, in respect to the duty of the engineer to use all available means to avert a collision, is really in *Page 436 
support rather than in contradiction of the views we have expressed in this opinion.
We commend the charge of his Honor upon the first issue as a correct exposition of the duty of railroad companies in moving their trains, and especially the limitations with which it is accompanied. The (715) use of the words, "ordinary care," unattended with explanation, would have been obnoxious to the authorities in this State (Emryv. R. R., 109 N.C. 589); but as it is apparent from the instructions that they were used to indicate a vigilant lookout, and also the exercise of all efforts within the power of the engineer to stop the train, we do not see how they could have prejudiced the defendant. Indeed, no objection to the charge in this particular was made on the argument, and this we suppose for the reasons we have given.
Under these instructions it has been found that the defendant has been guilty of negligence, and as we are of the opinion upon the admitted facts that the plaintiff was incapable of contributory negligence, the judgment of the court below must be sustained, and it therefore becomes unnecessary to consider the learned argument of defendant's counsel upon the subject of contributory negligence in its relation to what is commonly known as the rule of Davies v. Mann.
Affirmed.